Per Curiam.
This, and the case of Sarah Miller and Albert Miller, against the same defendant, reported in 86 N. J. L. 631, were tried below, and argued in this court together, and as both eases rest upon the same facts, the result in one controls the other, and the judgment in this ease will be affirmed, for the reasons given for affirmance in the other case, decided at this term.
For affirmance—The Chancellor, Chief Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Bogert, Vredenburgti, Williams, JJ. 10.
For reversal—Garrison, Kalisch, Black, Heppeniieimer, JJ. 4.